                        EXHIBIT F

Letter dated April 16, 2020 from DataCloud’s Licensing Agent




                   ORIGINAL COMPLAINT
                                                                              Day B11ildi11g,, Suite 230
                                                                        4725 Peachtm Comm Ctide,
                                                                        Peachtm Cornet>, GA 30092
       1Pinvestmen1?8                                                          Mai11: (404) 962-8740
                             Group         .,.J                                 Pax: (404) 962-8741
                                                                                        1JJ11JJV.itJfgJ1J. COIJJ




                                             April 16, 2020


       VIA EMAIL I FED EX

       Mr. Scot Rogers
       Executive Vice President and General Counsel
       FS Networks, Inc.
       801 5th Ave
       Seattle, WA 98104

       RE:    DATACLOUD TECHNOLOGIES, LLC ("DATACLOUD") - PATENT PORTFOLIO
              LICENSING PROGRAM

       Dear Mr. Rogers:

               IPinvestments Group has been retained to manage the monetization of an
       international patent p01ifolio owned by DataCloud Technologies, LLC (the "Portfolio).
       The Portfolio covers various aspects of technologies related to the Network Security I
       User Interface I Security Authentication I Distributed Computing I Document Data I
       Content Management I Database. A summary of the Portfolio is detailed below:

                      •   36 issued patent assets (plus an additional 11 recently expired patent
                          assets)
                      •   Over 1,000 patent claims
                              o Method Claims - 450+
                              o Apparatus I System Claims - 550+
                      •   Over 2,000 forward references (patent to patent via USPTO website)

       The P01tfolio is included in the attached Exhibit A.

               While IPinvestments Group is serving as the licensing agent for the DataCloud
       Portfolio, DataCloud has retained Heninger Garrison Davis to serve as outside litigation I
       licensing counsel. Accordingly, you may receive communications from Heninger
       Garrison Davis regarding the DataCloud p01tfolio, as well. Our purpose in writing to FS
       Networks is to acquaint you with the DataCloud Portfolio and to open a dialogue for FS
       Networks to obtain a license under the DataCloud Portfolio prior to any potential
       enforcement action being initiated. FS Networks may wish to have its patent counsel
       examine the patents listed in Exhibit A to determine whether a non-exclusive license is
       needed as to the DataCloud Portfolio. To facilitate licensing discussions, we have
       attached a mutual NDA for your review and consideration. DataCloud is prepared to




DataCloud Technologies, LLC                                                                                 Page | F-1
               Scot Rogers
               April 16, 2020
               Page2



        grant FS Networks coverage under the Portfolio for past and future use to allow you to
        continue providing and using the technologies. Once the NDA is in place and fully
        executed, we can provide additional information on potential licensing terms and
        conditions for the Portfolio.

                Over the past few years, we have had the opportunity to represent both small and
        large companies in their efforts to license their patent portfolios. All too often, it seems,
        initial licensing efforts arn ignored and the burden, time and expense of needless
        prolonged litigation results. In that spirit, DataCloud believes that emly licensing
        discussions could serve to benefit both parties and would be willing to offer more
        favorable terms to those that entertain such discussions.

               If you would like to participate in discussions regarding a license to the Portfolio
        or if you have any questions, please contact me at (404) 962-8744 or via email at
        bhartselle@ipigrp.com. The DataCloud licensing team looks forward to heming from
        you and working with you to resolve this matter.

                                              Sincerely,




                                              William A. Hartselle


       cc: Jim McDonough, Heninger Garrison Davis

       Enclosures




DataCloud Technologies, LLC                                                                        Page | F-2
                                      DataCloud Technologies - Exhibit A




DataCloud Technologies, LLC
Page | F-3
                              -----                    ---                 ""-"=,,,,,__,~   w   ---~~- ··~-
                                                                                     DataCloud Technologies - Exhibit A




                                                               PATENT-RELATED TOOLS AND METHODOLOGY FOR USE IN THE
                                 7716060          09/790897    MERGER AND ACQUISITION PROCESS                                          us       2/23/2001        5/11/2010

                                 7716207          11/712557    Search Engine Methods and Systems for Displaying Relevant Topics        us        3/1/2007        5/11/2010
                                 7761462     i    11/969878    SEARCHING QUERIES USING DATABASE PARTITIONING                           us        1/4/2008        7/20/2010
                                 7765521          10/303268    iConfiguration engine                                                   us       11/25/2002       7/27/2010




DataCloud Technologies, LLC
                                                               METHODS, SYSTEMS, AND ARTICLES OF MANUFACTURING FOR
                                                               SCHEDULING EXECUTION OF PROGRAMS ON COMPUTERS HAVING
                                                               iDIFFERENT OPERATING SYSTEMS
                                                                                                                                            !
                                 8156499          12/331980                                                                            us   i   12/10/2008       4/10/2012
                                                               Automatic data categorization with optimally spaced semantic seed
                                 8396824          11/806260    Iterms                                                              I   us   I   5/30/2007        3/12/2013
                                                               SYSTEM FOR EMBEDDING PROGRAMMING LANGUAGE CONTENT IN
                                                                                                                                                             i
                                 8494139          11/511211    lxML                                                                    us       8/29/2006        7/23/2013
                                                                SYSTEM AND PROCESS FOR MANAGING CONTENT ORGANIZED IN A
                                 8607139          10/834595    ITAG-DELIMITED TEMPLATE USING METADATA                                  us       4/29/2004    I   1211012013
                                 8615555          12/169074    IRemote access and retrieval of electronic files                        us   ]    7/8/2008    i 12/24/2013
                                                               INTELLECTUAL PROPERTY ASSET MANAGER (IPAM) FOR CONTEXT
                                 9092545     I    11/513420    jPROCESSING OF DATA OBJECTS                                         :   us       8/31/2006    i 7/28/2015
                                 RE44723          11/818544    !REGULATING FILE ACCESS RATES ACCORDING TO FILE TYPE                    us   !   6/14/2007      1/21/2014
                                 D528556          29/212793    IGraphical information interface for a display                          us        9/7/2004      9/19/2006
                                 D545323          29/212794    !Graphical information interface for a display                          us        9/7/2004    ! 6/26/2007
                                 D545324          29/212795    iGraphical information interface for a display                          us        9/7/2004    I 6/26/2007
                                                               System and method for synchronizing documents between multi-
                               TWl220713         TW091122978   inodes                                                                  TW   i   10/4/2002         9/1/2004


                              Recently Expired Patents:
                                 6560613     !    09/500212    DISAMBIGUATING FILE DESCRIPTORS                                         us        2/8/2000    i    5/6/2003
                                 6651063          09/493911    DATA ORGANIZATION AND MANAGEMENT SYSTEM AND METHOD                      us       1/28/2000    i 11/18/2003
                                                               SYSTEM AND PROCESS FOR MANAGING CONTENT ORGANIZED IN A
                                 6732331          09/504624    TAG-DELIMITED TEMPLATE USING METADATA                                   us   i   2/15/2000         5/4/2004
                                                                                                                                   i        i




Page | F-4
                                 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~--~-~~~
                                                                                   Data Cloud Technologies - Exhibit A




                                                              Method and apparatus for updating database of automatic spelling
                              6918086          09/537965      corrections                                                              US      3/28/2000     7/12/2005
                                                              APPARATUS, SYSTEM AND METHOD FOR COMMUNICATING TO A
                                                              NETWORK THROUGH VIRTUAL DOMAIN PROVIDING ANONYMITY TO
                              7209959          09/542858      A CLIENT COMMUNICATING ON THE NETWORK                                    US       4/4/2000     4/24/2007
                              8370457          11/717911      \Network communication through a virtual domain                          US      3/13/2007         2/5/2013




DataCloud Technologies, LLC
                                                              !APPARATUS, SYSTEM AND METHOD FOR COMMUNICATING TO A
                                          ,                   NETWORK THROUGH VIRTUAL DOMAIN PROVIDING ANONYMITY TO
                              8762498     i    13/731731      A CLIENT COMMUNICATING ON THE NETWORK                                    US      12/31/2012    6/24/2014
                              RE41451     !    11/324117      IElectronic note taking from network web pages                           US       1/3/2006     7/20/2010
                                                              !SYSTEM AND METHOD FOR COMMUNICATIONS IN A DISTRIBUTED
                              RE43375          11/858878      icoMPUTING ENVIRONMENT                                                   us      9/20/2007         5/8/2012
                              D513511          29/212796      IGraphical information interface for a display                           us       9/7/2004     1/10/2006

                                                              PROTOCOL FOR DEFINING DATA EXCHANGE RULES AND FORMATES
                              JP5143980       JP2000-609919   FOR UNIVERSAL INTELLECTUAL ASSET DOCUMENTS (AS AMENDED)                  JP      4/10/2000     11/30/2012




Page | F-5
                               ·- --·          ·="'"'==~~~                          '''~"                                --·   "'''""~~---===--=~"""'-"'='~·~-   ~-'"=
                                 MUTUAL NONDISCLOSURE AGREEMENT

          This MUTUAL NONDISCLOSURE AGREEMENT is made and entered into as of - - - -
   2020_between DataCloud Technologies, LLC, a Georgia company, and _ _ _ _ _ _ _ _ _ _ __
   _ _ _ ,a ______________

             1. Purpose. The parties wish to explore a business opportunity of mutual interest, and in connection
   with this opportunity, each party (the "disclosing party") may disclose to the other (the "receiving party")
   ceitaiu confidential technical and business information which the disclosing party desires the receiving patty
   to treat as confidential.

           2. "Confidential Infmmation" means any infmmation disclosed by either patty to the other patty,
  either directly or indirectly, in writing, orally or by inspection of tangible objects (includiug without
  limitation documents, prototypes, samples, plant and equipment), which is designated as "Confidential,"
  "Proprietary" or some similar designation at or prior to the time of disclosure. Confidential lnfonnation shall
  include without limitation technical data, trade secrets and know-how, iucluding, but not limited to, research,
  product plans, products, services, suppliers, customer lists and customer information, prices and costs,
  markets, software, developments, inventions, laboratory notebooks, processes, fmmulas, technology,
  designs, drawings, engineering, hardware configuration information, marketing, licenses, finances, budgets
  and other business information. Confidential Information may also include information disclosed to a
  disclosing patty by third patties. Confidential Information shall not, however, iuclude any information which
  (i) was publicly known and made generally available in the public domain prior to the time of disclosure by
  the disclosing patty; (ii) becomes publicly known at1d made generally available after disclosure by the
  disclosing party to the receiving patty through no action or inaction of the receiving party in violation of this
  Agreement; (iii) is already in the possession of the receiving party at the time of disclosure by the disclosing
  patty as shown by the receiving patty's files and records immediately prior to the time of disclosure; (iv) is
  obtained by the receiving patty from a third party without a breach of such third party's obligations of
  confidentiality; or (v) is independently developed by the receiving party without use of or reference to the
  disclosing party's Confidential Information, as shown by the receiving patty's documents or other competent
  evidence in the receiving party's possession.

           3. Non-use and Non-disclosure. Each party agrees not to use any Confidential Information of the
  other party for any purpose except to evaluate and engage in discussions concerning a potential business
  relationship between the parties. Each party agrees not to disclose any Confidential Information of the other
  patty to third patties or to such patty's employees, except to those employees of the receiving party who are
  required to have the information in order to evaluate or engage in discussions concemiug the contemplated
  business relationship or to agents of a party retained to participate in licensing discussions between the
  parties.

           4. Maintenance of Confidentiality. Each party shall ensure that its employees who have access to
  Confidential Information of the other patty have signed a non-use and non-disclosure agreement in content
  substantially similar to the provisions hereof, prior to any disclosure of Confidential Information to such
  employees. Neither party shall make any copies of the Confidential Information of the other party unless the
  same at·e previously approved in wTiting by the other patty. Each party shall reproduce the other party's
  proprietary rights notices on any such approved copies, in the same manner in which such notices were set
  fmth in or on the original. If any material non-public information is disclosed, the recipient of such
  information agrees that it will comply with SEC Regulation FD (Fair Disclosure), and refrain from trading in
  the disclosing patty's stock until that material non-public iuformation is publicly disseminated.
  Notwithstanding anything to the contrary set forth herein, a receiving party shall be permitted to disclose
  Confidential Information to the extent (and only to the extent) the receiving patty is required by law or upon
  advice of counsel to disclose such Confidential Information, provided that the receiving patty gives the
  disclosing party prompt written notice of such requirement and upon the request of the disclosing patty, the
  receiving party cooperates iu good faith and at the expense of the disclosing party in any reasonable and
  lawful actions which the disclosing party takes to resist such disclosure or limit the information to be
  disclosed.




DataCloud Technologies, LLC                                                                                Page | F-6
          5. No Obligation. Nothing herein shall obligate either party to proceed with any transaction
   between them, and each party reserves the right, in its sole discretion, to terminate the discussions
   contemplated by this Agreement concerning the business opportunity.

        6. No Warranty. ALL CONFIDENTIAL INFORMATION IS PROVIDED "AS IS". EACH
   PARTY MAKES NO WARRANTIES, EXPRESS, IMPLIED OR OTHERWISE, REGARDING ITS
   ACCURACY, COMPLETENESS OR PERFORMANCE.

            7. Return of Materials. All documents and other tangible objects containing or representing
   Confidential Infotmation which have beeu disclosed by either party to the other patty, and all copies thereof
   which are in the possession of the other party, shall be and remain the property of the disclosing party and
   shall be promptly returned to the disclosing party or destroyed upon the termination of this Agreement or the
   disclosing party's written request. At the request of the disclosing party, the recipient will furnish a
   ce1tificate, signed by an officer of the recipient, certifying that any Confidential Information not returned to
   the disclosing patty has been destroyed.

            8. No License. Nothing in this Agreement is intended to grant any rights to either party under any
   intellectual property rights of the other patty, nor shall this Agreement grant any party any rights in or to the
   Confidential lnfonnation of the other patty except as expressly set forth herein.

            9. Term. The obligations of each receiving party hereunder shall survive for a period of five (5)
   years from the date of disclosure. Notwithstanding the expiration of the term, the obligations of Section 3
   shall continue forever and shall teiminate only at such time, and then only to the extent, the disclosing
   patty's Confidential Infmmation no longer constitutes Confidential Information.

            10. Remedies. Each patty agrees that any violation or threatened violation of this Agreement may
   cause irreparable iujury to the other party, entitling the other patty to seek injunctive relief in addition to all
   legal remedies.

            11. Expmt. The patties acknowledge that the expo1t of Confidential Information may be subject to
   regulations which may prohibit the export of such information to certain foreign countries or the disclosure
   of such information to cc1tain foreign nationals. The parties, therefore, agree to comply strictly with all
   applicable export laws, regulations, executive orders and the like.

           12. Miscellaneous. This Agreement shall bind and inure to the benefit of the parties hereto and their
  successors and assigns. This Agreement shall be governed by the laws of the State of Georgia, without
  reference to conflict of laws principles. This document contains the entire agreement between the patties
  with respect to the subject matter hereof, and neither patty shall have atiy obligation, express or implied by
  law, with respect to trade secret or proprietaty information of the other patty except as set fotth herein. Any
  failure to enforce any provision of this Agreement shall not constitute a waiver thereof or of any other
  provision. This Agreement may not be amended, nor any obligation waived, except by a writing signed by
  both parties hereto. This Agreement may be signed in connterpaits, and delivered by facsimile, and such
  facsimile counterparts shall be valid and binding on the patties hereto with the same effect as if original
  signatures had been exchanged.


  DataCloud Technologies, LLC

                                                                 By:

  Name: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

  Title: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                          Title: _ _ _ _ _ _ _ _ _ _ _ _ _ __




                                                           -2-


DataCloud Technologies, LLC                                                                                     Page | F-7
